Citation Nr: 1701822	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-20 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for diabetic neuropathy.

2.  Entitlement to service connection for diabetic neuropathy.

3.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction and nephropathy.

4.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in part, denied entitlement to a rating in excess of 20 percent for diabetes mellitus, denied a compensable rating for hypertension and reopened and then denied entitlement to service connection for diabetic neuropathy.

The Board points out that regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to a rating in excess of 20 percent for diabetes, entitlement to a compensable rating for hypertension and entitlement to service connection for diabetic neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2011 rating decision, the RO denied service connection for a diabetic neuropathy disability.  The Veteran did not timely perfect an appeal of this determination, and no new and material evidence was received within one year of notice of this decision.

2.  Evidence received since the April 2011 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a diabetic neuropathy disability.


CONCLUSIONS OF LAW

1.  The April 2011 rating decision denying service connection for a diabetic neuropathy disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2010).

2.  New and material evidence has been received since the April 2011 denial, and the claim of entitlement to service connection for a diabetic neuropathy disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable disposition to reopen the claim for entitlement to service connection for a diabetic neuropathy disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim for service connection for a diabetic neuropathy disability in May 2011.  

In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In an April 2011 rating decision, the RO, in part, denied service connection for a diabetic neuropathy disability on the basis that there was no evidence of a current disability.

In May 2011, the Veteran filed a claim to reopen his claim for service connection for a diabetic neuropathy disability.

In a January 2013 rating decision, the Winston-Salem RO, in part, confirmed and continued the denial of service connection for a diabetic neuropathy disability.

As noted above, the April 2011 rating decision denied service connection for a diabetic neuropathy disability on the basis that there was no evidence of a current disability.  The Veteran did not file a notice of disagreement with the April 2011 rating decision within a year following notification of the denial.  Further, new and material evidence was not received within one year of the decision.  Thus, it became final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

Evidence received since the April 2011 rating decision includes a December 2012 VA podiatry treatment note which indicated that the Veteran had a diagnosis of diabetic neuropathy.

The prior denial of service connection for a diabetic neuropathy disability was based on the fact that the evidence did not show a confirmed diagnosis of a diabetic neuropathy disability.  The December 2012 VA treatment report indicated that the Veteran had a diagnosis of diabetic neuropathy.  

This evidence is new and material evidence because it was not of record at the time of the final April 2011 rating decision, and provides evidence of a diagnosis of a diabetic neuropathy disability.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a diabetic neuropathy disability.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a diabetic neuropathy disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the claim for service connection for a diabetic neuropathy disability is reopened.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

Regarding the Veteran's service connection for diabetic neuropathy of the bilateral legs claim, the Board notes that VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran notably underwent a VA examination in August 2005 which noted no neurological symptoms.  On VA examination in August 2009, the examiner noted that the Veteran had left ulnar neuropathy at the level of the elbow and right carpal tunnel syndrome but did not have any other neurological complaints.  On the Veteran's most recent VA examination in October 2011, the examiner noted that the Veteran did not have diabetic peripheral neuropathy.

However, a December 2012 VA podiatry treatment note indicated that the Veteran had a diagnosis of diabetic neuropathy.

As there is some question as to whether the Veteran has a current diabetic neuropathy disability, the Board finds that a new VA examination is need to determine whether or not the Veteran has a current diabetic neuropathy, and if so, to provide an opinion to determine the nature and etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Under these circumstances, the Board finds that a VA examination and medical opinion-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for service connection for a diabetic neuropathy disability.  See 38 U.S.C.A. §5103A(d)(2) (West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2016).

Regarding the Veteran's increased rating claims for diabetes and hypertension, the Veteran's last examination for these disabilities took place in October 2011.

However, in his June 2013 substantive appeal, the Veteran indicated that his service-connected diabetes and hypertension disabilities had worsened since his last VA examinations.  The Veteran specifically noted that he now has to take 96 units of insulin a day which had been drastically increased since he had begun taking insulin.  The Veteran also indicated that there was now a constant need for continuous medication to control his hypertension. 

Given that the Veteran indicated that his service-connected symptoms had worsened and he appeared to be receiving continued treatment for this disability, the Board finds that a new VA examination would be probative.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected diabetes and hypertension disabilities, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  The RO should associate any relevant VA treatment records dated from 2013 to the present with the claims folder.

2.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present diabetic neuropathy disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding the likelihood that the Veteran's has diabetic neuropathy, or other disability of the upper and lower extremities causing decreased sensation and numbness, that is etiologically related to the Veteran's active service.

The examiner should also address whether he has diabetic neuropathy, or other disability of the upper and lower extremities causing decreased sensation and numbness, that has been (1) caused or (2) aggravated by his secondary to his service-connected diabetes mellitus disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  After the development in #1 has been completed, schedule the Veteran for an examination to determine the severity of his service-connected diabetes mellitus disability with erectile dysfunction and nephropathy.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's diabetes mellitus disability with erectile dysfunction and nephropathy. 

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

4.  After the development in #1 has been completed, schedule the Veteran for an examination to determine the severity of his service-connected hypertension disability.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's hypertension disability. 

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


